EXHIBIT 10.19




ESCROW AGREEMENT


ESCROW AGREEMENT (this "Agreement") dated as of October 30,2009, among Genesis
Fluid Solutions Holdings, Inc., a Delaware corporation (the "Company"), Michael
Hodges, a shareholder of Genesis Fluid·Solutions, Ltd., a Colorado corporation
("GFS"), that received shares of the Company in the Merger (as defined below)
("Hodges"), and Sichenzia Ross Friedman Ference LLP, as escrow agent (the
"Escrow Agent").


WHEREAS, pursuant to an Agreement of Merger and Plan of Reorganization, dated as
of the date hereof (the "Merger Agreement"), among the Company, Genesis Fluid
Solutions Acquisition Corp. ("Merger Sub") and GFS, Merger Sub shall be merged
with and into GFS (the "Merger");


WHEREAS, at or prior to the closing of the Merger (the "Closing"), the Company
shall deliver to the Escrow Agent, to hold in an escrow account (the "Escrow
Account") pursuant to the terms of this Agreement, (i) certificates representing
in the aggregate 1,300,000 shares (the "Escrowed Shares") of the Company's
common stock, par value $0.001 per share (the "Common Stock") that represents a
portion of the Merger consideration that was to be delivered by the Company to
Hodges but is being held back for satisfaction of certain claims or breaches of
representations or warranties, and costs, as more fully described herein, and
(ii) any cash as may be delivered by Hodges from time to time in order to
withdraw an equivalent value of Escrowed Shares, as permitted hereby (the
"Escrowed Cash" and together with the Escrowed Shares, the "Escrowed Amount").
The Escrowed Amount shall constitute a reserve established and to be managed and
disbursed by the Escrow Agent, in its sole and absolute discretion, to satisfy
any Liabilities (as defined below);


WHEREAS, the Company, Hodges and GFS desire to appoint Sichenzia Ross Friedman
Ference LLP to act as Escrow Agent for the Escrowed Amount and any other funds
deposited or held in the Escrow Account from time to time in accordance with
this Agreement, including without limitation interest, income or earnings
thereon; and


WHEREAS, the Company and Hodges desire that the Escrowed Amount shall be held in
the Escrow Account by the Escrow Agent to satisfy: (i) any and all claims,
indebtedness or liabilities of GFS, whether or not appearing on the balance
sheet of GFS, (ii) breaches of representations, warranties or covenants made by
GFS in the Merger Agreement, and (iii) any potential taxes owed or claimed to be
owed by GFS for activities prior to the Closing (the "Liabilities").


NOW, THEREFORE, In consideration of the mutual covenants and agreements
contained herein and in the Merger Agreement, the parties hereto hereby agree as
follows:


1. Appointment. Sichenzia Ross Friedman Ference LLP is hereby appointed the
Escrow Agent to accept, retain and dispose of the Escrowed Amount in accordance
with the provisions of this Agreement. The Escrow Agent hereby accepts such
appointment and agrees to accept, retain and dispose of the Escrowed Amount in
accordance with the provisions of this Agreement.





 
 

--------------------------------------------------------------------------------

 

2. Deposit of Escrowed Amount.


(a) At or prior to the Closing, the Company shall deposit with the Escrow Agent
certificates registered in the name of the Escrow Agent representing the
Escrowed Shares.


(b) At any time, and from time to time, Hodges may substitute Escrowed Cash in
immediately available funds, delivered to the Escrow Account in accordance with
the wiring instructions attached hereto as Annex I, in exchange for any unsold
Escrowed Shares registered in the Escrow Agent's name. The amount of Escrowed
Cash required to replace Escrowed Shares shall equal $1.00 per Escrowed Share
(subject to adjustment in the case of stock splits and similar transactions).
Hodges must provide at least 20 days prior written notice of his intention to
replace Escrowed Shares with Escrowed Cash, and the Escrow Agent shall within 15
days following such request notify Hodges if the Escrow Agent will consent to
such exchange. In no event shall the Escrow Agent be obligated to honor any
exchange request or refrain from sale or disposition of Escrowed Shares,
including following notice.


(c) So long as the Escrow Agent is holding the Escrowed Cash or any other funds
or cash in the Escrow Account in accordance with this Agreement, it shall invest
such Escrowed Cash, funds or cash in a federally insured - bank or money-market
account. The Escrow Agent shall have no duty, responsibility or obligation to
invest any Escrowed Cash or any other funds or cash held in the Escrow Account
other than in accordance with Sections 2 and 3 hereof. The Escrow agent shall
have no liability or responsibility for any investment losses, including without
limitation any market 'loss on any investment liquidated (whether at or prior to
maturity) in order to make a payment required under this Agreement. The Escrow
Agent may, in making or disposing of any investment permitted by this Agreement,
deal with itself, in its individual capacity, or any of its affiliates, whether
or not it or such affiliate is acting as a subagent of the Escrow Agent or for
any third person or dealing as principal for its own account.


(d) The Escrow Agent is hereby directed to hold the Escrowed Amount in the
Escrow Account and to retain and dispose of the Escrowed Amount in accordance
with the provisions of this Agreement.


3. Amounts Earned or Lost on Escrowed Amount. All amounts earned on the
investment of the Escrowed Cash shall be credited to, and shall become part of,
the Escrowed Cash, and any losses on any such investments shall be debited to
the Escrowed Cash. The Escrow Agent is hereby authorized and instructed to
promptly deliver all amounts earned on the Escrowed Shares (dividends or other
distributions), upon the transfer of such amounts into the Escrow Account, and
all amounts in excess of the Liabilities as shall be finally determined, and
unliquidated Escrowed Shares, shall be delivered to Hodges upon termination of
the Agreement, provided, however, that if there remain any contingent
Liabilities, the Escrow Agent may establish a reasonable reserve for payment or
settlement of such contingencies.


4. Registration and Sale of Payment Shares; Payment of Liabilities.


(a) As soon as practicable following the Closing of the Merger, the Company
shall prepare and file with the Securities and Exchange Commission a
registration statement covering the









 
2

--------------------------------------------------------------------------------

 

Escrowed Shares. The Company shall use its best efforts to cause the
registration statement to be declared effective under the Securities Apt of
1933, as amended (the "Securities Act"), as soon as possible. The Company shall
use its best efforts to keep the registration statement continuously effective
under the Securities Act for a period of 12 months, unless all Escrowed Shares
covered by such registration statement have been sold, or may be sold, without
restriction or limitation pursuant to Rule 144 of the Securities Act, as
determined by the counsel to the Company.


(b) The Escrow Agent, upon receipt of written instructions from the Chief
Financial Officer of the Company, is hereby authorized and instructed to sell
such number of Escrowed Shares as may be reasonably required to satisfy any
Liability as is set forth in the instruction. The Escrow Agent shall deliver the
proceeds to the claimant or to the Company to pay the Liabilities. In the event
the Escrow Agent has more proceeds than necessary to cover the Liabilities, such
amount shall remain in the Escrow Account pursuant to the terms of this
Agreement. The Escrow Agent shall have no liability or responsibility for the
sales price of the Escrowed Shares, nor shall the Escrow Agent be obligated to
sell Escrowed Shares in any market, or in any particular manner, as long as
Escrow Agent acts reasonably, given the nature, timing and amount of such sales.


5. Release of Escrowed Amount.


(a) In the event GFS or the Company is found to be liable for a Liability, as
soon as practicable after the settlement or applicable judgment is issued and
receipt by the Escrow Agent of written instructions from the Chief Financial
Officer of the Company, the Escrow Agent is hereby authorized and instructed to
deliver to the Company or the claimant an amount of Escrowed Cash or Escrowed
Shares equal to the amount of such Liability. If the Escrowed Cash at any time
is not sufficient to cover such Liability, then the Escrow Agent shall be
entitled to sell the certificates representing such number of Escrowed Shares
equal to the remaining amount of the Liability, and the Escrow Agent shall
deliver such proceeds from the sale to the claimant or the Company to be used to
satisfy the Liability. The Escrow Agent shall have complete and absolute
discretion on the method and timing of the sale.


(b) Subject to the provisions of Sections 6, 7 and 8 below, at or as soon as
practicable after the three (3) year anniversary of the date hereof (the
"Release Date"), the Escrow Agent is hereby authorized and instructed to deliver
to Hodges the certificates representing all remaining Escrowed Shares and the
remaining Escrowed Cash held in the Escrow Account.


6. Claims Against Escrowed Amount. At any time or times prior to the Release
Date, the Company may make claims for Liabilities against the Escrowed Amount.
The Company shall simultaneously notify Hodges and the Escrow Agent in writing
of each such claim (the "Claim Notice"), which shall include a brief description
of the amount and nature of such claim, and a good faith estimate of the amount
of cash and the number of shares, if any, to be withheld by the Escrow Agent if
such Claim is not resolved or otherwise adjudicated by the Release Date. If
Hodges shall reasonably dispute such claim, he shall give written notice thereof
to the Company and to the Escrow Agent (the "Dispute Notice") so that the
Dispute Notice is received by the Company and the Escrow Agent within twenty
(20) calendar days after the date on which the Escrow Agent and Hodges received
such Claim Notice, in which case the Escrow Agent is hereby authorized and
instructed to continue to hold the cash and shares specified in the Claim Notice
in accordance with the terms of this Agreement.





 
3

--------------------------------------------------------------------------------

 

If the Escrow Agent does not receive the Dispute Notice within such twenty-day
period, then such claim shall be deemed to have been acknowledged by Hodges as
valid and the Escrow Agent is hereby authorized and instructed to promptly
deliver to the Company, the amount of cash and the number of shares in the
amounts specified in the Claim Notice. If the amount of the claim exceeds the
Escrowed Amount, the Escrow Agent shall not have any liability or responsibility
for any deficiency. The Escrow Agent shall have no liability or responsibility
for the performance of any calculations pursuant to this Agreement.


7. Disputed Claims.


(a) If Hodges shall dispute a Claim Notice issued by the Company within such
twenty-day period as provided above, the Escrow Agent shall set aside the cash
and shares specified in the Claim Notice (the "Set Aside Amount"). In the event
the Company notifies the Escrow Agent in writing (the "Expense Notice") that it
has made out-of-pocket expenditures or anticipates that it will incur legal
expenses in connection with any such disputed claim, the Escrow Agent shall also
set aside the cash and shares specified in the Expense Notice, which shall be
added to and become a part of the Set Aside Amount, which aggregate Set Aside
Amount shall be set forth in a written notice to the Escrow Agent and Hodges
executed by the Company; provided, however, that in the event and to the extent
that it shall be agreed (as evidenced by a written notice executed by the
Company and Hodges) or determined through a proceeding described in Section 7(b)
below, that the Company is not entitled to indemnification with respect to such
claim, then the Company shall not be entitled to such shares or such cash and
the Escrow Agent is hereby authorized and instructed to hold the shares and cash
in the Escrow Account until the Release Date and such amount shall then be
distributed in accordance with the terms of this Agreement.


(b) If within thirty (30) days after the date on which the Escrow Agent received
a Dispute Notice, the Escrow Agent has not received written notice executed by
the Company and Hodges stating that the disputed indemnification claim has been
resolved, the Escrow Agent is hereby authorized and instructed to continue to
hold the Set Aside Amount until directed to distribute it pursuant to (i) a
final non-appealable order of a court of competent jurisdiction or taxing
authority (or the expiration of any applicable appeal period) or (ii) joint
instructions or directions furnished in writing signed by the Company and
Hodges. In no event shall the Escrow Agent be responsible for any fees or
expenses of any party to any litigation proceeding.


8. Termination: Distribution. Except as set forth in Sections 9 and 10 hereof,
this Agreement shall terminate on the Release Date, provided that there are no
outstanding Liability claims as to which the Escrow Agent has received a Claim
Notice pursuant to Section 6 hereof; otherwise this Agreement shall continue in
effect until the resolution of all such Liability claims. On the Release Date or
as soon thereafter as is practicable, pursuant to and in accordance with joint
written instructions of the Company and Hodges, the Escrow Agent is hereby
authorized and instructed to distribute the remaining Escrowed Amount less (i)
the amount of any then existing Set Aside Amount and (ii) the amount specified
by the Company in any Claim Notice delivered to the Escrow Agent on or within 30
days prior to the Release Date with respect to which no Set Aside Amount has yet
been established, and the Escrow Agent has not otherwise been instructed in
writing by the Company and Hodges. At such time thereafter as any remaining
Liability claim hereunder has been resolved and the Escrow Agent has received a
written notice executed by the Company and Hodges to that effect and any shares
to be







 
4

--------------------------------------------------------------------------------

 

distributed to the Company for cancellation and any cash in connection therewith
have been so distributed, the Escrow Agent is hereby authorized and instructed
to distribute any portion of the remaining Escrowed Amount relating to such
Liability claim to Hodges, and this Agreement shall then terminate. The Company
shall not be required to issue certificates for fractional shares in any
distribution of Escrowed Shares pursuant to this Agreement; but rather shall be
entitled to round such shares to a whole number, based upon a reasonable method
to be agreed upon by the Company and Hodges.


9. The Escrow Agent.


(a) The Escrow Agent is expressly authorized and directed, but shall not be
obligated, to charge against and withdraw from the Escrow Account for its own
account or for the account of an Indemnitee (as hereinafter defined) any amounts
due to the Escrow Agent under this Section 9(a) or to an Indemnitee under
Section 9(b). To the extent that (i) the Escrow Agent in its sole discretion
decides to charge against and withhold from the Escrow Account any such amounts
and the Escrowed Amount is insufficient to pay the amounts due to the Escrow
Agent under this Section 9(a) or to an Indemnitee under Section 9(b) or (ii) the
Escrow Agent decides not to charge and withhold any such amounts from the Escrow
Account, the Company agrees to pay such amounts to the Escrow Agent or such
Indemnitee on demand. The obligations contained in this Section 9(a) shall
survive the termination of this Agreement and the resignation or removal of the
Escrow Agent.


(b) The Company agrees to indemnify, defend, protect, save and keep harmless the
Escrow Agent and its affiliates and their respective successors, assigns,
directors, officers, partners, managers, employees, agents, attorneys,
accountants and experts (collectively the "Indemnitees"), from and against any
and all losses, damages, claims, liabilities, penalties, judgments, settlements,
actions, suits, proceedings, litigation, investigations, costs or expenses,
including without limitation reasonable fees and disbursements of counsel
(collectively "Losses"), that may be imposed on, incurred by, or asserted
against any Indemnitee, at any time, and in any way relating to or arising out
of the execution, delivery or performance of this Agreement, the enforcement of
any rights or remedies under or in connection with this Agreement, the
establishment of the Escrow Account, the acceptance or administration of the
Escrowed Amount and any payment, transfer or other application of funds pursuant
to this Agreement, or as may arise by reason of any act, omission or error of
the Indemnitee. The obligations contained in this Section 9(b) shall survive the
termination of this Agreement and the resignation or removal of the Escrow
Agent.


(c) The Escrow Agent shall not be liable for any error of judgment or for any
action taken, suffered or omitted to be taken, except in the case of its own
gross negligence or bad faith, as determined by a final, non-appealable order,
judgment, decree or ruling or a court of competent jurisdiction. In no event
shall the Escrow Agent be (i) liable for acting in accordance with a notice,
instruction, direction, request or other communication, paper or document from
Hodges, the Company or any other person or entity authorized to deliver such
hereunder, or (ii) liable or responsible for special, punitive, indirect,
consequential or incidental loss or damages of any kind whatsoever to any person
or entity (including without limitation lost profits), even if the Escrow Agent
has been advised of the likelihood of such loss or damage. Any liability of the
Escrow Agent under this Agreement will be limited to the amount of fees paid to
the Escrow Agent













 
5

--------------------------------------------------------------------------------

 

(d) The Escrow Agent shall act hereunder as an escrow agent only and shall not
be responsible or liable in any matter whatsoever for the sufficiency,
collection, correctness, genuineness or validity or any revenues, cash,
payments, securities, property, funds, investments, income, earnings, or other
amounts deposited with or held by it or for the identity, authority or rights of
any person or entity executing and delivering or purporting to execute or
deliver any thereof to the Escrow Agent.


(e) The Escrow Agent shall be fully protected in acting upon any written notice,
instruction, direction, request or other communication, paper or document which
the Escrow Agent believes to be genuine, and shall have no duty to inquire into
or investigate the validity, accuracy or content or any thereof.


(f) In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder, the Escrow Agent shall be entitled to refrain from taking any
action other than to keep safely the Escrowed Amount until it shall (i) receive
written instructions signed by Hodges and the Company; or (ii) is directed
otherwise by a court of competent jurisdiction. The Escrow Agent shall not be
liable for failure to act if in reasonable doubt as to its duties under this
Agreement.


(g) The Escrow Agent may consult with and obtain advice from counsel (who may be
counsel to a party hereto) and shall be fully protected in taking or omitting to
take any action in reliance on said advice.


(h) The Escrow Agent shall have no duties, responsibilities or obligations as
the Escrow Agent except those which are expressly set forth herein, and in any
modification or amendment hereof to which the Escrow Agent has consented in
writing, and no duties, responsibilities or obligations shall be implied or
inferred. Without limiting the foregoing, the Escrow Agent shall not be subject
to, nor be required to comply with, or determine if any person or entity has
complied with, the Merger Agreement or any other agreement between or among the
parties hereto, even though reference thereto may be made in this Agreement, or
to comply with any notice, instruction, direction, request or other
communication, paper or document other than as expressly set forth in this
Agreement.


(i) The Escrow Agent shall not be obligated to expend or risk its own funds or
to take any action which it believes would expose it to expense or liability or
to a risk of incurring expense or liability, unless it has been furnished with
assurances of repayment or indemnity satisfactory to it.


(j) The Escrow Agent shall not take instructions or directions except those
given in accordance with this Agreement.


(k) The Escrow Agent shall not incur any liability for not performing any act,
duty, obligation or responsibility by reason of any occurrence beyond the
control of the Escrow Agent (including without limitation any act or provision
of any; present or future law or regulation or governmental authority, any act
of God, war, civil disorder or failure of any means of communication).


(l) The Escrow Agent shall not be called upon to advise any person or entity as
to any investments with respect to any security, property or funds held in
escrow hereunder or the dividends, distributions, income, interest or earnings
thereon.









 
6

--------------------------------------------------------------------------------

 

(m) The Escrow Agent shall have no duty to make inquiry as to the genuineness,
accuracy or validity of any statements or instructions or any signatures on
statements or instructions.


(n) The Escrow Agent shall have the right at any time to resign hereunder by
giving written notice of its resignation to the parties hereto, at the addresses
set forth herein or at such other addresses as the parties shall provide in
writing, at least thirty (30) days prior to the date specified for such
resignation to take effect In such event, Hodges and the Company shall appoint a
successor escrow agent within said thirty (30) days. If Hodges and the Company
do not designate a successor escrow agent within such period, the Escrow Agent
may appoint a successor escrow agent Upon the effective date of such
resignation, the Escrowed Amount held by the Escrow Agent shall be delivered by
it to such successor escrow agent. In the event a successor escrow agent has not
been appointed within thirty (30) days, the Escrowed Amount held by the Escrow
Agent shall be delivered to and deposited with a court of competent jurisdiction
to act as successor escrow agent. Upon the delivery of the Escrowed Amount to a
successor escrow agent pursuant to this Section 9(n), the Escrow Agent shall be
relieved of all liability hereunder.


(o) The Escrow·Agent may be removed by mutual agreement of the parties upon
written notice to the Escrow Agent stating such removal and designating a
successor escrow agent and, upon delivery of the Escrowed Amount held by the
Escrow Agent to such successor escrow agent, the Escrow Agent shall be relieved
of all liability hereunder.


(p) In the event that the Escrow Agent should at any time be confronted with
inconsistent or conflicting claims or demands by the parties hereto, the Escrow
Agent shall have the right to interplead said parties in any court of competent
jurisdiction and request that such court determine the respective rights of such
parties with respect to this Agreement and, upon doing so, the Escrow Agent
shall be released from any obligations or liability to either party as a
consequence of any such claims or demands.


(q) The Escrow Agent may execute any of its powers or responsibilities hereunder
and exercise any rights hereunder, either directly or by or through its agents,
attorneys, accountants or other experts.


(r) The Escrow Agent shall not be responsible for and shall not be under a duty
to examine, inquire into or pass upon the validity, binding effect, execution or
sufficiency of this Agreement or of any amendment or supplement hereto.


10. Tax Issues. The parties hereto acknowledge that the Escrow Agent does not
have any interest in the Escrowed Amount or the Escrow Account, but is serving
as escrow holder hereunder. Without limiting the foregoing, the Company and
Hodges shall be responsible for any taxes relating to the Escrowed Amount, the
Escrow Account and funds on deposit therein and the income and earnings thereon.
Any disbursement of the Escrowed Amount or payments from the Escrow Account
shall be subject to withholding taxes and regulations then in force under the
United States Federal Income Tax Code. The Company and Hodges will provide the
Escrow Agent with appropriate forms for tax certifications, as requested by the
Escrow Agent This Section 10 shall survive the termination of this Agreement and
the resignation or removal of the Escrow Agent.











 
7

--------------------------------------------------------------------------------

 

11. Voting Rights. The Escrow Agent hereby agrees to permit Michael Hodges to
vote the Escrowed Shares held in the Escrow Account in his discretion, pursuant
to a proxy to be provided by the Escrow Agent.


12. Compliance with Process. Notwithstanding anything in this Agreement to the
contrary, if at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Escrow Agent, the Escrow
Account or the Escrowed Amount (including without limitation orders of
attachment or garnishment or levies or injunctions), the Escrow Agent is
authorized to comply therewith in any manner it deems appropriate, and shall be
fully protected from doing so even if such order, judgment, decree, writ or
process may be subsequently amended, modified, vacated or otherwise determined
to be invalid or without legal force or effect.


13. Cumulative Remedies. The rights and remedies of the Escrow Agent set forth
in this Agreement shall be cumulative, and not exclusive, of any rights and
remedies available to it at law or equity or otherwise.


14. Governing Law. This Agreement is governed by the laws of New York without
regard to its conflict of law provisions, and shall inure to the benefit of and
be binding upon the successors, assigns, heirs and personal representatives of
the parties hereto. Each party hereto hereby irrevocable submits to the personal
jurisdiction of the state and federal courts located within the City and State
of New York with respect to any action, suit or proceeding relating to or
arising from this Agreement. Each party hereto irrevocably waives (i) any claim
or defense based upon improper venue or inconvenient forum with respect to any
action, suit or proceeding brought in any such court and (ii) the right to trial
by jury in any action, suit or proceeding relating to or arising under this
Agreement. Each party waives personal service of process and consents to the
service of process by the manner set forth in Section 15 below, in addition to
any other method of service of process permitted by applicable law.


15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same document, and shall become a binding agreement when
one or more counterparts have been signed by each party hereto and delivered to
each other party or such party's representative.


16. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed given when so delivered in person, by
FedEx or equivalent overnight courier, by facsimile transmission (with receipt
confirmed by telephone or by automatic transmission report) or two business days
after being sent by registered or certified mail (postage prepaid, return
receipt requested), as follows:


TO HODGES:


Michael Hodges
c/o Genesis Fluid Solutions, Ltd.
6660 Delmonico Drive, Suite 242-D
Colorado Springs, CO 80919
Fax: ________________















 
8

--------------------------------------------------------------------------------

 

TO THE ESCROW AGENT:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attention: Harvey Kesner, Esq.
Fax: (212) 930-9725


TO THE COMPANY:


Genesis Fluid Solutiol,ls Holdings, Inc.
6660 Delmonico Driv~, Suite 242-D
Colorado Springs, Cb-80919
Attention: Michael Hodges
Fax: ________________ _


and a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attention: Harvey Kesner, Esq.
Fax: (212) 930-9725


Addresses may be changed by written notice given to each of the other parties
hereto pursuant to this Section. Any notice given hereunder may be given on
behalf of any party by his counselor other authorized representative.


17. Entirety of Agreement. This Agreement (and the exhibits and schedules
hereto) together with the Merger Agreement (and the exhibits and schedules
thereto), constitutes the entire agreement of the parties with respect to the
subject matter hereof, and supersedes any prior oral or written agreements in
regard thereto.


18. Amendment. This Agreement may be modified or amended only by an instrument
in writing, duly executed by each of the parties hereto.


19. Nonwaiver. No waiver by any party of any provision contained in this
Agreement (or any breach thereof) shall be effective unless it is in writing
executed by the party against which such waiver is to be enforced. No waiver
shall be deemed or construed as a further or continuing waiver of any such
provision (or breach) on any other occasion or as a waiver of any other
provision (or of the breach of any other provision) contained in this Agreement
on the same or any other occasion.


20. Headings. The headings and titles in this Agreement are inserted for
convenience of reference only and shall not constitute a part hereof.











 
9

--------------------------------------------------------------------------------

 

21. Conflicts and Severability. In the event of any conflict between the terms
and provisions of this Agreement and those of the Merger Agreement, the terms
and conditions of this Agreement shall control. If any provisions of this
Agreement is determined to be prohibited or unenforceable by reason of any
applicable law of a jurisdiction then such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in such jurisdiction shall not invalidate
or render unenforceable such provisions in any other jurisdiction. Where,
however, the conflicting provisions of any such applicable law may be waived,
they are hereby irrevocably waived by the parties hereto to the fullest extent
permitted by law, to the end that this Agreement shall be enforced as written.


22. Construction. In this Agreement (i) words denoting the singular include the
plural and vice versa, (ii) "it" or "its" or words denoting any gender include
all genders, (iii) the word "including" shall mean "including without
limitation," whether or not expressed, (iv) any reference herein to a Section
refers to a Section of this Agreement, unless otherwise stated, and (v) when
calculating the period of time within or following which any act is to be done
or steps taken, the date which is the reference day in calculating such period
shall be excluded and if the last day of such period is not a business day, then
the period shall end on the next day which is a business day.


















[SIGNATURE PAGE FOLLOWS]



 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
duly executed as of the day and year first above written.


GENESIS FLUID SOLUTIONS HOLDINGS, INC.


By: __________________
Name:
Title:


Sichenzia Ross Friedman Ference LLP, as Escrow Agent


By: __________________
Name:
Title:


______________________
Michael Hodges

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
11

--------------------------------------------------------------------------------

 
